—Judgment and orders affirmed, with costs. Appeal from judgment of reversal dismissed since it is not appealable to this court. All concur, except Love, J., who concurs in all respects except as to the defendant Prudential Insurance Company and, as to said defendant, votes for reversal and dismissal of the complaint. (One judgment is for plaintiff in an automobile negligence- action. The other judgment reverses a previous dismissal of the complaint as to defendant insurance company and grants a new trial. The orders deny motions by defendants *795for a new trial.) Present — Taylor, P. J., Dowling, Harris, McCurn and Love, JJ.